     Case 4:21-cr-00139-O Document 13 Filed 06/03/21           Page 1 of 1 PageID 16



                       IN THE UNITED STATES DISTRICT COURT .
                       FOR THE NORTHERN DISTRICT OF TEXASJ/' ··· ·
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA

V.                                                No.

SETH AARON PENDLEY (01)                                 -2
                                     INFORMATION

The United States Attorney Charges:

                                      Count One
Malicious Attempt to Destroy with an Explosive a Building Used in Interstate Commerce
                           (Violation of 18 U.S.C. § 844(i))

         Between in or around January 2021, and continuing until April 8, 2021, in the

Northern District of Texas, the defendant, Seth Aaron Pendley, maliciously attempted to

damage and destroy, by means of fire and explosive materials, an Amazon Web Services

data center on Smith Switch Road in Ashburn, Virginia, used in interstate and foreign

commerce and in activities affecting interstate and foreign commerce, in violation of 18

u.s.c. § 844(i).
                                              PRERAKSHAH
                                              ACTING UNITED STATES ATTORNEY




                                              Assistan United States Attorney
                                              New York State Bar No. 4686507
                                              801 Cherry Street, Suite 1700
                                              Fott Worth, Texas 76102
                                              Telephone: 817-252-5200
                                              Facsimile: 817-252-5455

Information - Page 1
